PER CURIAM
As has been said, there is not a syllable of testimony in the record in reference to said objectionable lines, and there is nothing in the record, except the lines themselves, to suggest any meaning or opinion of the witness or that the jurors probably understood that they were intended to express such opinion of-the witness as is claimed for them; but in any event, from a reading and consideration of the whole record, we are satisfied that if it was error to admit the sketch with the objectionable lines thereon, it was not prejudicial error in this case; and there being no other claim of error, the judgment is affirmed.
Funk, PJ, and Washburn, J, concur. Pardee, J, not participating.